The Court of Civil Appeals for the Seventh District has submitted certain certified questions, which are not necessary to be set out but the substance and nature of which is disclosed by the answers which we make thereto.
The O'Donnell Motor Company, a corporation, whose domicile is in Lynn County, Texas, bought twenty-five second-hand automobiles in said county, without demanding or receiving the tax collector's receipt for the license fee issued for such automobiles for the year that they were so bought. No bill of sale for any of the automobiles and no transfer of license fee receipt was filed with the tax collector. The Fidelity Union Fire Insurance Company issued to the said motor company an insurance policy *Page 134 
insuring the motor company against loss of said automobiles by fire. The automobiles were subsequently destroyed by fire, while in the possession of the motor company, and this suit was brought on said policy by the First State Bank of O'Donnell, to whom the policy had been assigned by the motor company after the fire occurred. The Court of Civil Appeals for the Seventh District, in which the case is pending on appeal, has here presented certified questions, which should be answered as follows:
The failure of the O'Donnell Motor Company to demand and receive the tax collector's receipt for the license fee issued for the second-hand automobiles for the year that they were bought, as prescribed by Art. 1617 3/4e of Vernon's Ann. Penal Code, Supp. 1922, or to file with the tax collector bills of sale covering the sale of the automobiles to the motor company, in accordance with the provisions of Art. 1617 3/4f, Vernon's Ann. Penal Code, Supp. 1922, did not operate to render void the sale of said automobiles to the O'Donnell Motor Company. The sale, notwithstanding the requirements of said statutes were not fulfilled, had effect to invest the O'Donnell Motor Company with ownership of said automobiles. The fact that the requirements of said statutes were not observed in the sale of the automobiles to said motor company will not defeat a recovery on the insurance policy sued on. Hennessey v. Automobile Owners Assn., 282 S.W. 791.
The opinion of the Commission of Appeals answering the certified questions is adopted and ordered certified to the Court of Civil Appeals.
C. M. Cureton, Chief Justice.